Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
	Non-elected claims 15-20 have been cancelled

REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 11-14 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including a pair of coupling capacitors in series with one another; a fixed capacitor in parallel with the pair of coupling capacitors, and a compound Josephson junction connected to a node between the coupling capacitors of the pair of coupling capacitors, the compound Josephson junction responsive to a flux bias to tune a sign and a magnitude of a .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amin (US 2005/0224784) teaches Josephson junction and capacitors in series and parallel (“inductance 805 represents one or more inductors in series or parallel, Josephson junction 803 is one Josephson junction or more than one Josephson junction in series or parallel, capacitor 806 represents a single capacitor or more than one capacitor in series or parallel, and impedance 804 represents one or more impedance sources in series or parallel.”, 0202).
	Esteve (US 2003/0207766) teaches Josephson junction and capacitors in series (“FIG. 1 shows schematically such a circuit portion 10, called an island, between the insulator 11 of the Josephson junction and the insulator of a series-connected capacitor 13”, 0016).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 57127034283428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/DAVID R VINCENT/Primary Examiner, Art Unit 2123